El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Seblüter & Go., Sucr. demandó a Eamón González Nieves en cobro de $2,960.00 procedente de abonos que el primero vendió al segundo.
El demandado no compareció en tiempo y el deman-dante solicitó y obtuvo que se anotara su rebeldía y se dic-tara sentencia en contra suya.
El demandado compareció entonces y pidió a la corte que abriera la rebeldía y le permitiera radicar una peti-ción de traslado y una excepción previa, alegando que dichas moción y excepción fueron preparadas y notificadas en tiempo al abogado de la demandante en Caguas y fue-ron remitidas por correo a la Corte de Distrito de San Juan y se extraviaron bien en el correo, ya en la corte.
La petición de apertura no está jurada. Con ella se presentó un affidavit del abogado de la demandada expre-sando que había preparado nuevamente, para su radicación definitiva, la moción de traslado, el affidavit de méritos re-ferente a dicha moción, la excepción previa y la petición *769de apertura de rebeldía que se presentaba sin propósito de entorpecer ni dilatar ya que el demandado tenía “una buena y justa causa de defensa contra la demandante del título, porque la causa de acción que se ejercita no tiene el al-cance y significación jurídica que parece tener de primera intención.”
La parte demandante presentó dos affidavits tendentes a demostrar que el demandado no tenía una buena defensa pues había reconocido la certeza de la deuda reclamada.
La corte finalmente declaró sin lugar la apertura de la rebeldía y contra esa resolución fue que interpuso el deman-dado el presente recurso de apelación.
Un solo error señala, a saber: el cometido a su juicio por la corte, al negarse a abrir la rebeldía.
¿Abusó de su discreción la corte?
Yeámoslo a la luz de la propia jurisprudencia citada por el apelante en su alegato, a saber:
“Apertura de rebeldía. — Se hace siempre necesaria una declara-ción jurada que contenga las actuaciones, y alguna excusa. Supon-gamos que una persona deja que se le dicte sentencia en rebeldía, y desea luego que se abra el caso. Deben demostrarse a la corte tres cosas, a saber: 1. Alguna excusa por su negligencia en defen-derse; cualquier excusa razonable será aceptada generalmente. El olvido, si de buena fe, es suficiente. 2. — Que la parte que hace la solicitud tiene una buena defensa; y ella debe estar dispuesta a ha-cer esta manifestación bajo juramento. 3. — Copia de la contesta-ción o defensa que se propone aducir. Por lo tanto, deben incluirse estas tres cosas: alguna excusa buena, un affidavit de méritos y la alegación que se intenta aducir.” Davis Lewis Cobb, “Notes on the Code”, pág. 56.
¿Se presentó alguna excusa suficiente para la no compa-recencia en tiempo?
Sostiene la parte apelante que envió por correo sus docu-mentos y que se extraviaron y que ello constituye una excusa bastante.
*770Estamos conformes en qne habiéndose admitido como se admitió por el abogado del demandante que fné notificado en tiempo de la moción de traslado y de la excepción qne el demandado intentaba radicar, si se hubiera demostrado qne dichos documentos se depositaron en tiempo y debidamente en el correo, ello hubiera podido estimarse como excusa bastante. Pero la parte demandada se limitó a consignar tal hecho en una solicitud no jurada y luego, teniendo la opor-tunidad para hacerlo, no reforzó su afirmación con prueba de .clase alguna.
Bajo tales circunstancias no estaba la corte obligada a creer al demandado y a aceptar su excusa como buena.
¿Demostró la parte demandada que tenía una buena defensa ?
Su abogado afirmó que la tenía. Esa afirmación es sin duda una circunstancia a considerar que a veces suele ser decisiva, pero que no obliga a la corte, especialmente cuando ésta queda convencida de que tal defensa no existe por un somero examen de la alegación presentada.
La alegación que aquí se acompañó no fué la contestación que hubiera permitido a la corte de distrito y nos permitiría ahora a nosotros juzgar a primera vista de los méritos del caso. Fué una excepción de falta de hechos y la verdad es que la demanda es tan clara y completa, y corriente que no se necesita esfuerzo alguno para concluir que contiene hechos suficientes para determinar la causa de acción ejercitada.
No siendo posible concluir que la corte de distrito abusara de su poder discrecional al negarse a abrir la rebeldía, debe declararse sin lugar el recurso y confirmarse la sentencia apelada.
El Juez Asociado Sr. Hutchison está conforme con la sentencia.